UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7438


BENJAMIN S. BROWN,

                   Plaintiff - Appellant,

             v.

R. A. KLEINHOLZ, Police Officer; OFFICER MCWHIRTER,

                   Defendants - Appellees,

             and

COMMONWEALTH OF VIRGINIA, Office of The Attorney General;
State/Person; RAY J. TARASOVIC, Chief Of Police,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:14-cv-01064-CMH-TCB)


Submitted: March 27, 2018                                     Decided: April 2, 2018


Before DUNCAN, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Benjamin S. Brown, Appellant Pro Se. Richard Earl Hill, Jr., CITY ATTORNEY’S
OFFICE, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Benjamin S. Brown appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Brown’s informal brief

does not challenge the district court’s ruling that Defendants are entitled to qualified

immunity, an independent and sufficient basis for the district court’s disposition, Brown

has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”); see also Cavallo v.

Star Enter., 100 F.3d 1150, 1152 n.2 (4th Cir. 1996) (issue first raised in reply brief “is

not properly before a court of appeals”). Accordingly, we affirm the district court’s

judgment.    We deny Brown’s motions for transcript at government expense and

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




                                              3